Citation Nr: 0329629	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
neck disorder.

Entitlement to service connection for a bilateral shoulder 
disorder.

Entitlement to service connection for a bilateral arm 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for neck, bilateral shoulder and 
bilateral arm disabilities.

The Board remanded the claims in June 2001 for further 
development.  The Board notes that the issue of whether new 
and material evidence has been presented to reopen a claim 
for service connection for a neck disorder has, in several 
instances, been adjudicated as an original claim.  The Board, 
in accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The RO's July 1979 decision, which denied service 
connection for a neck disorder, was not timely appealed 
following the RO's notice of denial to the veteran.

3.  The additional evidence submitted since the RO's July 
1979 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a neck disorder.

4.  The evidence does not reasonably show that the veteran's 
neck disorder had its origins in service.

5.  The evidence of record does not reasonably show that the 
veteran's bilateral shoulder disorder had its origins in 
service.

6.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed bilateral arm disorder.


CONCLUSIONS OF LAW

1.  The RO decision of July 1979, which denied service 
connection for a neck disorder, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The additional evidence presented since July 1979 is new 
and material, and the claim for service connection for a neck 
disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).

3.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, (2002).

4.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, (2002).

5.  A bilateral arm disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
to assess the nature and etiology of his claimed disorders.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in July 2001 and 
August 2003 letters.  See 38 U.S.C.A. § 5103A (West 2002).  
These letters, which include a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contain a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Whether New and Material Evidence
Has Been Presented to Reopen A
Claim for Service Connection for a Neck Disorder

Factual Background

Service medical records indicate that the veteran was 
involved in a motorcycle accident in September 1975.  The 
initial impression was rule out odontoid fracture and 
cervical strain.  An October 1975 x-ray report noted no 
evidence of a fracture.  An October 1975 treatment record 
indicated that the veteran was diagnosed with a 
hyperextension injury of the cervical spine.  A November 1975 
treatment note stated that there was no objective evidence on 
x-ray of significant injury, and the veteran was returned to 
full duty.

A June 1979 VA examination report noted that the veteran 
complained of recurrent strain in the neck.  No abnormality 
was noted on the cervical spine x-ray taken in conjunction 
with the examination.  There was no evidence of fracture, 
degenerative disc disease, spondylitis or significant 
abnormality.  No neck disorder was diagnosed.

A July 1979 decision denied service connection for chronic 
residuals of a neck injury on the basis that no current 
disability was shown by the evidence of record.

A May 1989 VA treatment note reported that the veteran was 
seeking treatment for a neck injury sustained in service.  
The veteran complained of pain in his neck.  The diagnosis 
was traumatic arthritis of the cervical spine.

A July 1994 VA x-ray report noted that the veteran fell from 
a ladder and was complaining of pain extending into his neck.  
There was no evidence of fracture or dislocation.  The 
impression was normal cervical spine.

A June 1998 VA treatment note indicated that the veteran 
complained of pain in his cervical spine that radiated down 
his left arm.  The veteran was diagnosed with degenerative 
disc disease.

A July 1998 VA cervical spine x-ray report noted that the 
disc spaces were within normal limits and the foramina were 
unremarkable.  The impression was that it was a normal study.

A July 1998 VA cervical spine CT scan showed widely patent 
neural foramina at all levels.  Posterior osteophytes were 
noted arising from the vertebral body and moderately 
compressing the thecal sac at C6 to the right of midline, 
with smaller osteophytes at C6-7 mildly compressing the 
thecal sac.

An August 1998 VA treatment note reported that the veteran 
complained of pain in his cervical spine radiating to his 
shoulders.

A July 1999 orthopedic evaluation, conducted in conjunction 
with the veteran's application for Social Security benefits, 
noted that the veteran reported injuring himself in a 
motorcycle accident in 1975.  X-rays of the cervical spine 
showed some mild to moderate degenerative disc disease.  The 
diagnosis was cervical degenerative disc disease with no 
radiculopathy.

A September 1999 Social Security Administration decision 
indicated that the veteran was awarded benefits based on a 
combination of disabilities, which included cervical 
degenerative disc disease.

The veteran testified before a hearing officer at a hearing 
held at the RO in August 2000.  The veteran stated that he 
got into a motorcycle accident during service.  He testified 
that he was in traction for five days and was told that he 
had fractures.  He reported that he was in continuous pain 
after the accident.  He indicated that his neck occasionally 
popped and hurt continuously.

A July 2002 VA examination report noted that the claims file 
was available and reviewed prior to, and in conjunction with, 
the examination.  The veteran reported recurrent neck pain.  
The diagnosis was degenerative changes of the cervical spine.  
The examiner stated, with regard to whether the veteran's 
current neck disability was related to his 1975 motorcycle 
accident, that "this would only be a possibility, but 
somewhat speculative in nature and thus does not rise to the 
level of reasonable medical certainty or even as likely as 
not."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in July 1979.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for a neck disorder in July 1979, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's July 1979 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that that there was 
no current neck disability.  The evidence of record at the 
time of the denial constituted the veteran's service medical 
records and a June 1979 VA examination report.  The evidence 
submitted with the current claim includes VA treatment 
records from 1989 to 1998, a July 1999 orthopedic evaluation, 
a July 2002 VA examination report, and the veteran's 
statements and testimony before hearing officer at an August 
2000 hearing.

The Board finds that the evidence submitted since the July 
1979 denial contributes significantly to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Hodge, supra.  Specifically, the VA 
treatment notes indicate that the veteran has a current neck 
disability, and the July 2002 VA examination report comments 
on the etiology of such disorder.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for a neck disorder.


Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a neck disorder.  The Court has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
degenerative disc disease of the cervical spine.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The July 2002 
VA examiner specifically stated that any opinion relating the 
veteran's current neck disability to service would be 
"somewhat speculative in nature and thus does not rise to 
the level of reasonably medical certainty or even as likely 
as not."  In the absence of medical evidence relating the 
veteran's current diagnosis to an inservice disease or 
injury, service connection for a neck disorder is denied.


III.  Service Connection for a Bilateral Shoulder Disorder

Factual Background

Service medical records indicate that the veteran complained 
of right shoulder pain in August 1974.  The diagnosis was 
myalgia.  Service medical records are otherwise silent for 
complaints, treatment or findings related to either shoulder.

The veteran testified before a hearing officer at a hearing 
held at the RO in August 2000.  The veteran testified that, 
after his 1975 motorcycle accident, he experienced continuous 
pain in his shoulders.

A July 2002 VA examination report noted that the veteran 
complained of occasional swelling in his shoulders.  The 
examiner diagnosed the veteran with probable impingement 
syndrome of the shoulders.  He stated that there was "no 
evidence that [the mild impingement syndrome of the 
shoulders] would be associated with the old motorcycle 
accident in the Service."  X-rays of the shoulders, taken in 
conjunction with the examination were noted to be normal.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a bilateral shoulder disability.  The 
Board notes that the veteran has been diagnosed with mild 
impingement syndrome of the shoulders.  However, the July 
2002 VA examiner specifically stated that the veteran's 
current diagnosis could not be related to the veteran's 
motorcycle accident in service.  There is currently no other 
clinical evidence of record relating the veteran's current 
bilateral shoulder disability to his reported shoulder 
complaints during service, or any other inservice incident.  
Accordingly, service connection for a bilateral shoulder 
disorder is denied.


IV.  Service Connection for a Bilateral Arm Disorder

Factual Background

Service medical records indicate that the veteran complained 
of right arm pain in August 1974.  The diagnosis was myalgia.  
Service medical records are otherwise negative for 
complaints, findings or treatment related to either arm.

A June 1998 VA treatment note indicated that the veteran 
complained of numbness in his left arm.  An August 1998 VA 
treatment note reported that the veteran complained of 
numbness in the ulnar aspect of the left and right arms.  
Both these treatment records noted that the veteran's primary 
complaint was neck pain and the diagnosis in each record was 
degenerative disc disease.  

The veteran testified before a hearing officer at a hearing 
held at the RO in August 2000.  The veteran testified that, 
after his 1975 motorcycle accident, he experienced continuous 
pain in both arms.

A July 2002 VA examination report noted that the veteran 
complained of pain, as well as numbness and tingling, into 
the right arm and down to the hand.  No disorder related 
specifically to either arm was diagnosed.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for an arm disorder.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 
2 Vet. App. at 144.  Although evidence of record contains 
complaints of pain and numbness related to both arms, there 
is no diagnosed bilateral arm disorder of record.  In the 
absence of a currently diagnosed disability, service 
connection for a bilateral arm disorder is denied.


ORDER

New and material evidence having been presented, a claim for 
entitlement to service connection for a neck disorder is 
reopened and denied.

Entitlement to service connection for bilateral shoulder 
disorder is denied.

Entitlement to service connection for a bilateral arm 
disorder is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



